 1

 2

 3

 4

 5

 6

 7

 8

 9                                   UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11                                             FRESNO DIVISION

12   DAMARIS ROMAN and JONNIE CORINA                       CASE NO. 1:21-cv-00667-NONE-JLT
     III, individually and on behalf of other persons
13   similarly situated,                                   ORDER DENYING STIPULATION TO
                                                           EXTEND DEADLINE FOR THE
14                          Plaintiffs,                    RESPONSIVE PLEADING
15          v.
16   AMAZON.COM SERVICES, LLC,
     a Delaware limited liability company; and
17   DOES 1-50, inclusive,
18                          Defendants.
19
20          The parties have stipulated to allow the defendant to delay responding to the complaint until 21

21   days after the Court rules on the plaintiff’s motion to remand, which has not been filed. Without the

22   motion on file, the request to extend the deadline for the responsive pleading is illusory. Thus, the Court

23   DENIES the stipulation as unripe.

24
     IT IS SO ORDERED.
25

26      Dated:     May 12, 2021                               _ /s/ Jennifer L. Thurston
                                                    CHIEF UNITED STATES MAGISTRATE JUDGE
27

28
